AFFIRMED and Opinion Filed June 29, 2021




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00361-CR
                               No. 05-20-00362-CR
                               No. 05-20-00363-CR
                               No. 05-20-00365-CR
                               No. 05-20-00366-CR
                               No. 05-20-00367-CR
                               No. 05-20-00368-CR
                 MARCUS JOHNSON-MCBRYDE, Appellant
                                V.
                    THE STATE OF TEXAS, Appellee

              On Appeal from the 380th Judicial District Court
                           Collin County, Texas
  Trial Court Cause Nos. 380-83474-2018; 380-81396-2019; 380-81395-2019;
      199-83250-2018; 199-83247-2018; 199-83246-2018; 199-81278-2018

                        MEMORANDUM OPINION
                  Before Justices Molberg, Goldstein, and Smith
                            Opinion by Justice Smith
      Marcus Johnson-McBryde appeals his assault of a public servant, two

aggravated assaults of a public servant, unauthorized use of a motor vehicle,

aggravated robbery, evading arrest, and robbery convictions. Appellant’s appointed

counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

stating that the records do not contain any reversible error that was preserved for

appellate review. Counsel states in the brief that he provided appellant with a copy
of the brief and counsel’s motion to withdraw and advised appellant of his right to

examine the appellate records and file a pro se response. In addition, this Court

notified appellant of his right to examine the appellate records and file a pro se

response. Appellant did not file a pro se response.

      The procedures established in Anders are applicable where, as here, the

appellant’s appointed counsel concludes that there are no non-frivolous issues to

assert on appeal. See In re D.D., 279 S.W.3d 849, 849–50 (Tex. App.—Dallas 2009,

pet. denied). This Court is not required to address the merits of each claim raised in

an Anders brief or a pro se response. See Bledsoe v. State, 178 S.W.3d 824, 827

(Tex. Crim. App. 2005); In re D.D., 279 S.W.3d at 850. Instead, our duty is to

determine whether there are any arguable grounds for reversal and, if so, to remand

the case to the trial court so that new counsel may be appointed to address the issues.

See In re D.D., 279 S.W.3d at 850.

      In the Anders brief, counsel for appellant presents a professional evaluation

of the records demonstrating why there are no arguable grounds for reversal and

concluding that appellant’s appeals are frivolous and without merit. See Anders, 386

U.S. at 744. We independently reviewed all the records and counsel’s Anders brief

and agree that the appeals are frivolous and without merit. We find nothing in the

records that could arguably support the appeals.




                                         –2–
      Accordingly, we affirm the trial court’s judgments.




                                          /Craig Smith/
                                          CRAIG SMITH
                                          JUSTICE



Do Not Publish
TEX. R. APP. P. 47.2(b)
200361F.U05




                                       –3–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

MARCUS JOHNSON-MCBRYDE,                      On Appeal from the 380th Judicial
Appellant                                    District Court, Collin County, Texas
                                             Trial Court Cause No. 380-83474-
No. 05-20-00361-CR          V.               2018.
                                             Opinion delivered by Justice Smith.
THE STATE OF TEXAS, Appellee                 Justices Molberg and Goldstein
                                             participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered June 29, 2021




                                       –4–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

MARCUS JOHNSON-MCBRYDE,                      On Appeal from the 380th Judicial
Appellant                                    District Court, Collin County, Texas
                                             Trial Court Cause No. 380-81396-
No. 05-20-00362-CR          V.               2019.
                                             Opinion delivered by Justice Smith.
THE STATE OF TEXAS, Appellee                 Justices Molberg and Goldstein
                                             participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered June 29, 2021




                                       –5–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

MARCUS JOHNSON-MCBRYDE,                      On Appeal from the 380th Judicial
Appellant                                    District Court, Collin County, Texas
                                             Trial Court Cause No. 380-81395-
No. 05-20-00363-CR          V.               2019.
                                             Opinion delivered by Justice Smith.
THE STATE OF TEXAS, Appellee                 Justices Molberg and Goldstein
                                             participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered June 29, 2021




                                       –6–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

MARCUS JOHNSON-MCBRYDE,                      On Appeal from the 380th Judicial
Appellant                                    District Court, Collin County, Texas
                                             Trial Court Cause No. 199-83250-
No. 05-20-00365-CR          V.               2018.
                                             Opinion delivered by Justice Smith.
THE STATE OF TEXAS, Appellee                 Justices Molberg and Goldstein
                                             participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered June 29, 2021




                                       –7–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

MARCUS JOHNSON-MCBRYDE,                      On Appeal from the 380th Judicial
Appellant                                    District Court, Collin County, Texas
                                             Trial Court Cause No. 199-83247-
No. 05-20-00366-CR          V.               2018.
                                             Opinion delivered by Justice Smith.
THE STATE OF TEXAS, Appellee                 Justices Molberg and Goldstein
                                             participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered June 29, 2021




                                       –8–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

MARCUS JOHNSON-MCBRYDE,                      On Appeal from the 380th Judicial
Appellant                                    District Court, Collin County, Texas
                                             Trial Court Cause No. 199-83246-
No. 05-20-00367-CR          V.               2018.
                                             Opinion delivered by Justice Smith.
THE STATE OF TEXAS, Appellee                 Justices Molberg and Goldstein
                                             participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered June 29, 2021




                                       –9–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

MARCUS JOHNSON-MCBRYDE,                       On Appeal from the 380th Judicial
Appellant                                     District Court, Collin County, Texas
                                              Trial Court Cause No. 199-81278-
No. 05-20-00368-CR          V.                2018.
                                              Opinion delivered by Justice Smith.
THE STATE OF TEXAS, Appellee                  Justices Molberg and Goldstein
                                              participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered June 29, 2021.




                                       –10–